UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2290



JO ANNE JOHNSON,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CA-03-60-2-BO)


Submitted:   February 18, 2005            Decided:   March 10, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jo Anne Johnson, Appellant Pro Se. David J. Cortes, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jo   Anne   Johnson    appeals   the   district    court's    order

granting the Commissioner of the Social Security Administration’s

(“Commissioner”)      motion    for   judgment     and      affirming     the

Commissioner's denial of supplemental security income benefits. We

must uphold the decision to deny benefits if the decision is

supported by substantial evidence and the correct law was applied.

See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996).      Having thoroughly reviewed the administrative

record, we agree with the district court that substantial evidence

supports the Commissioner's final decision denying supplemental

security income benefits.       Accordingly, we affirm for the reasons

stated by the district court.      See Johnson v. Barnhart, No. CA-03-

60-2-BO (E.D.N.C. Oct. 6, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                   - 2 -